Title: Peter Cunningham to John Adams, 10 September 1777
From: Cunningham, Peter
To: Adams, John


     
      Honner’d Sir
      Boston September the 10. 1777
     
     I have been So missfortinate as to be out of my native Country when those unhappy wars began, and have not got home before now. Deturmind to Serve in the United States Service (by Sea) and not Presumeing to Sirlissett any Considerable station on board a Frigate for want of experence in the art of war, I have tacking a masters Berth on board an arm’d Vessell belonging to this State, Cald the Hazard, Commanded by Simmion Sampson, and entended for a Six weeks Cruise. At the time I return, I hope sir, to be Reckermended to you by Some respecttable Jentlemen hear that Shall best now my Capaserty. In the time I am goon I hope Sir you will bare me in mind, and use your great Influance in my be half, to get me appinted to Some office wharein I shall be able to do Service and honner to my Country. I have been and am now, in Perfick’t helth, and am Sir your most Obedant and very humble Servant,
     
      Peter Cunningham
     
     
      Their is a thirty six guns frigat now bilding at Newbery—will be redy to Lanch very soon—should be glad And think my Self happy in being Appinted a Liutenant on board her.
      
      Expect to Sail in all next month. Should be highly honerd to have a line from you as soon as wold be Convenant.
     
    